IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20805
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PEDRO MEZA-ROMAN,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CR-18-1
                       --------------------
                           June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Pedro Meza-Roman appeals the 87-month sentence imposed

following his plea of guilty to a charge of being found in the

United States after deportation, a violation of 8 U.S.C. § 1326.

He contends that the felony conviction that resulted in his

increased sentence under 8 U.S.C. § 1326(b)(2) was an element of

the offense that should have been charged in the indictment.

     Meza-Roman acknowledges that his argument is foreclosed by

the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20805
                                 -2-

for Supreme Court review in light of the decision in Apprendi v.

New Jersey, 530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,

530 U.S. at 490; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).    Meza-Roman’s

argument is foreclosed.

     Meza-Roman also argues that his indictment does not charge

an offense because it fails to allege any general intent on his

part.   Meza-Roman’s indictment, however, “fairly conveyed that

[his] presence was a voluntary act from the allegations that he

was deported, removed, and subsequently present without consent

of the Attorney General.”    See United States v. Berrios-Centeno,

___ F.3d ___ (5th Cir. Apr. 27, 2001, No. 00-20373), 2001 WL

435494 at *4.    Accordingly, his indictment sufficiently alleged

the general intent required of 8 U.S.C. § 1326 offenses.    See id.

at *2-*4.

     AFFIRMED.